Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21-40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 11237928B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1 of US11237928B2 (reference patent) has each element of claim(s) 21, 30, 36 of the examined application. The claim language in the reference patent is narrower than the claim language in the examined application. Therefore the patent claim anticipates the application claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 30, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ping et al. (US 20160147623 A1).

Ping discloses:
21. (New) A method, comprising: 
in response to a memory error indication indicating an uncorrectable error (par 3) in a faulted segment (905, 885, 895), associating in a remapping table (830) the faulted segment with a patch segment in a patch memory region (fig 8b); and 

in response to receiving from a processor a memory access request directed to the faulted segment, performing the requested memory access at the patch segment based on a patch segment address identifying the location of the patch segment (fig 8a: 850), wherein the patch segment address (882) is determined from the remapping table (fig 8b: 830) and corresponds to a requested memory address (page 2 failure) specified by the memory access request. (par 60: In the event that a memory page experiences a failure, such as a failure of page 2 shown at 895, then page remap table 830 can be updated to reflect the new page mapping 890(a). More specifically, a new entry and/or memory page address 882 can be included in the page remap table 830, which indicates that the new page mapping for page 2 is for a memory page address within the extra rank 850. In the event of subsequent access request to page 2, the translation logic section 825 (of FIG. 8A) can decode a page address from a memory request, look up the page remap table 830 to obtain a new page address 882 associated with the new (i.e., spare) page, and cause the new page address 882 to be used to carry out the memory request.)

Ping discloses:
30. (New) A computing device, comprising: 
a remapping table; and (830)

control logic circuitry coupled with the remapping table and configured to: 

in response to a memory error indication (par 3), associate in the remapping table a faulted segment (905, 885, 895) with a patch segment (fig 8b); and 

in response to receiving from a processor a memory access request directed to the faulted segment, performing the requested memory access at the patch segment based on a patch segment address identifying the location of the patch segment (fig 8a: 850), wherein the patch segment address (882) is determined from the remapping table (fig 8b: 830) and corresponds to a requested memory address (page 2 failure) specified by the memory access request. (par 60: In the event that a memory page experiences a failure, such as a failure of page 2 shown at 895, then page remap table 830 can be updated to reflect the new page mapping 890(a). More specifically, a new entry and/or memory page address 882 can be included in the page remap table 830, which indicates that the new page mapping for page 2 is for a memory page address within the extra rank 850. In the event of subsequent access request to page 2, the translation logic section 825 (of FIG. 8A) can decode a page address from a memory request, look up the page remap table 830 to obtain a new page address 882 associated with the new (i.e., spare) page, and cause the new page address 882 to be used to carry out the memory request.)

Ping discloses:
36. (New) A computing system, comprising: 
a remapping table; (830)

a memory device configured to store application data; and 

control logic coupled with the memory device and configured to: 

in response to a memory error indication indicating an uncorrectable error (par 3) in a faulted segment (905, 885, 895), associating in the remapping table a faulted segment with a patch segment in a patch memory region (fig 8b); and 

in response to receiving from a processor a memory access request directed to the faulted segment, performing the requested memory access at the patch segment based on a patch segment address identifying the location of the patch segment (fig 8a: 850), wherein the patch segment address (882) is determined from the remapping table (fig 8b: 830) and corresponds to a requested memory address (page 2 failure) specified by the memory access request. (par 60: In the event that a memory page experiences a failure, such as a failure of page 2 shown at 895, then page remap table 830 can be updated to reflect the new page mapping 890(a). More specifically, a new entry and/or memory page address 882 can be included in the page remap table 830, which indicates that the new page mapping for page 2 is for a memory page address within the extra rank 850. In the event of subsequent access request to page 2, the translation logic section 825 (of FIG. 8A) can decode a page address from a memory request, look up the page remap table 830 to obtain a new page address 882 associated with the new (i.e., spare) page, and cause the new page address 882 to be used to carry out the memory request.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26, 32, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ping et al. (US 20160147623 A1) in view of Gunnam et al. (US 20180307431 A1).

26. (New) The method of claim 21, further comprising: determining a size of the memory capacity reserved as the patch memory region based on the rate of uncorrectable errors. (par 30)
However, Ping does not explicitly disclose, while Gunnam teaches:
in a set of reliability, availability, and serviceability (RAS) counters, tracking a rate of uncorrectable errors occurring in a memory device containing the faulted segment; and  (par 37, 127, 134; counter; 125)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine page remapping of Ping with page remapping of Gunnam. One of ordinary skill in the art would have been motivated to do so in order to avoid many pages being invalidated in case an entire block is remapped. (Gunnam: par 145)

38. (New) The computing system of claim 36, wherein: the control logic is further configured to store the remapping table (fig 8a: 830)
However, Ping does not explicitly disclose, while Gunnam teaches:
a static random access memory (SRAM) device (par 61, 81) in a local memory controller of the memory device; and

Claim(s) 32 is/are rejected as being the device implemented by the method of claim(s) 26, and is/are rejected on the same grounds.

Claim(s) 39 is/are rejected as being the system implemented by the method of claim(s) 26, and is/are rejected on the same grounds.

Allowable Subject Matter
Claim(s) 22-25, 27-29, 31, 33-35, 37, 40 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the objection(s)/rejection(s) under double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113